Citation Nr: 1140689	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-46 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1943 to June 1946.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for an increased disability rating for his service-connected left knee disability.  The Veteran disagreed and perfected an appeal.  

In August 2011, the Veteran and his representative presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Veteran's service-connected left knee disability is currently evaluated as 30 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5261 [Leg, limitation of extension of].  The Veteran testified at the August 2011 hearing that his left knee disability had increased in severity since the April 2009 VA examination. VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

The Veteran's representative asserted at the August 2011 hearing that the April 2009 examination was not complete because it failed to provide a description of any symptoms of additional limitation of motion due to fatigueability, weakness, or pain as required by the Court of Appeals for Veterans Claims (Court) in in DeLuca v. Brown, 8 Vet. App. 202 (1995), and pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board agrees and observes that the Court has also held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  For those reasons, a new examination is required.

In addition, the representative noted that there was an inferred issue pertaining to meniscal tears and scars.  In that regard, the Veteran has reported that he had several surgeries and the April 2009 examiner noted, among other things, a "6.5 cm [centimeter] scar over the medial aspect of the knee over the joint line, which is clean, dry and well-healed," without adhesions, keloids or unusual pigmentation.  The examiner also described a "1 cm portal scar over the lateral joint line."  

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the anti-pyramiding provision of 38 C.F.R. § 4.14 (2011) provides that evaluation of the same disability under various diagnoses is to be avoided.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from September 22, 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA medical records pertaining to the Veteran that date from September 22, 2010.  If there are no such records, document the claims folder accordingly. 

2.  Thereafter, schedule the Veteran for a VA knee examination to assess the nature and extent of the Veteran's service-connected left knee disability.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should provide a report that describes the nature and extent of the Veteran's service-connected left knee disorder.  The examiner should indicate whether the Veteran has a meniscal abnormality/absence and/or lateral instability associated with the service-connected left knee disability and, if so, the severity thereof.  If the examiner finds lateral instability, the examiner should indicate whether it is slight, moderate or severe in nature.  The examiner should also conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

The examiner should also indicate whether the scars are associated with the service-connected disability and provide a description of the nature and extent of scars on the Veteran's service-connected left knee to include whether the scars are painful.

3.  Ensure the above development has been properly completed and that the examination report is complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

